Citation Nr: 0720187	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-15 284A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for claimed right 
shoulder impingement.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for claimed 
degenerative joint disease of the right knee.  

3.  Entitlement to service connection for a claimed left 
shoulder strain.  

4.  Entitlement to service connection for a claimed right 
ankle disorder.  

5.  Entitlement to service connection for claimed Charcot-
Marie-Tooth (CMT) disease.  

6.  Entitlement to service connection for a claimed 
psychiatric condition as secondary to the service-connected 
lumbar strain.  

7.  Entitlement to service connection for a claimed 
gastrointestinal disorder as secondary to service-connected 
lumbar strain.  

8.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected lumbar strain.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1975 to December 1988.  

This case initially comes to the Board of Veterans' Appeals 
(Board) on appeal from the RO.  

The now reopened claims of service connection for right 
shoulder impingement and a right knee disorder and the issues 
of service connection for CMT disease, a right ankle disorder 
and a psychiatric condition are being remanded to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
right shoulder impingement syndrome was denied by unappealed 
rating decision in July 1989.  

2.  The additional evidence received since July 1989 includes 
material that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  

3.  The claim of service connection for right knee disorder 
was originally denied in an unappealed rating decision in 
July 1989.  

4.  The evidence received subsequent to the July 1989 RO 
decision includes material that is not cumulative or 
redundant of evidence previously of record and that by itself 
or in connection with the evidence previously assembled does 
raise a reasonable possibility of substantiating the claim 
for service connection for a right knee disorder.  

5.  The veteran is not shown to have manifested complaints or 
findings of a left shoulder disorder in service or for many 
years thereafter.  

6.  The veteran currently is not shown to have left shoulder 
strain due to an injury or other event or incident of his 
period of military service.  

7.  The currently demonstrated non-ulcer dyspepsia is shown 
as likely as not to have caused by medication taken to treat 
the veteran's service-connected lumbar strain.  

8.  The 40 percent evaluation is the highest rating 
assignable for either severe lumbar strain or limitation of 
motion of the lumbar spine; neither unfavorable ankylosis of 
the thoracolumbar spine nor intervertebral disc syndrome is 
demonstrated.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for right shoulder 
impingement syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for degenerative joint 
disease of the right knee.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).  

3.  The veteran does not have a disability manifested by left 
shoulder strain due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by non-ulcer dyspepsia is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006).  

5.  The criteria for the assignment of a rating in excess of 
40 percent for service-connected lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, 5295 (2002); 38 C.F.R. § 4.71a 
including Diagnostic Code 5242 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In February 2005, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to reopen a claim based on new and 
material evidence, the requirements needed to substantiate a 
claim for service connection, and the requirements needed to 
substantiate a claim for an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The private medical records were 
added to the claims file after the letter was mailed.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the veteran was informed in a January 
2007 letter that a disability rating and effective date would 
be assigned if new and material evidence was found and the 
reopened claim was granted or if a claim for service 
connection was granted, with the information about disability 
ratings applying to his claim for an increased rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA 
examination was conducted in October 2005.  

However, VA's duty to assist the veteran in the 
development of each claim that involves new and material 
evidence is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  

Although no nexus opinion has been obtained with respect 
to the issue of service connection for left shoulder 
strain, none is needed.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of 
disability; establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period; and 
indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issue of service connection 
for left shoulder strain.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his January 2005 RO hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


New And Material Evidence Claims

Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of secondary service 
connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


Background

The issues of service connection for right knee disorder and 
for right shoulder impingement were denied by the RO in an 
unappealed rating decision in July 1989 because each 
condition was acute and transitory.   


Previously Considered Evidence

The evidence on file at the time of the July 1989 rating 
decision consisted of the service medical records and an 
April 1989 VA examination report.  


Evidence Received Since July 1989

The evidence received since July 1989 consists of private 
medical evidence beginning in March 1992, VA examinations 
and treatment records beginning in October 1997, testimony 
at a personal videoconference hearing at the RO in January 
2005, and written statements by and on behalf of the 
veteran.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Consequently, there would need to be evidence that the 
veteran currently has degenerative joint disease and/or right 
shoulder impingement due to service.  


Right Shoulder Impingement Syndrome

The veteran's service medical records reveals that the 
veteran complained in May 1988 of a two year history of right 
shoulder condition, and right shoulder impingement was 
diagnosed.  

When examined by VA in April 1989, the veteran's right 
shoulder was noted to be essentially normal.  

The evidence received after July 1989 includes a May 2003 VA 
examination report noting that the veteran has right shoulder 
supraspinatous tendonitis.  

This May 2003 medical evidence is new and material for the 
purpose reopening the claim of service connection for a right 
shoulder disability.  This evidence was not previously of 
record, it bears directly and substantially upon the specific 
matter under consideration by showing that the veteran has a 
current right shoulder condition and thereby raises a 
reasonable possibility of substantiating the claim.  

Therefore, the Board finds that the claim of service 
connection for right shoulder impingement is reopened.  


Right Knee Degenerative Joint Disease

The only reference to a right knee condition in the 
veteran's service medical records is an August 1986 
notation of a three month history of a knot on the right 
knee.  The X-ray studies of the knee were normal, and no 
right knee disability was identified on subsequent service 
examinations.  

The initial postservice reference to a right knee disorder 
was not until a sprain of the right ankle and right knee 
noted in May 1994.  

It was subsequently noted in March 1995 that the veteran 
had twisted his right knee at work a year earlier, and 
right knee pain consistent with medial and lateral 
meniscus tears was diagnosed.  

Degenerative joint disease of the right knee was 
subsequently diagnosed on VA examination in May 2003.  

Consequently, the evidence received by VA after July 1989 
does show a right knee disability within several years 
after service discharge, and the veteran indicated in 
March 1995 that his right knee problem was due to an 
injury incurred in May 1994.  

As such, new and material evidence that would raise a 
reasonable possibility of substantiating a claim for 
service connection for degenerative joint disease of the 
right knee also has been received since July 1989.  38 
C.F.R. § 3.156.  

Therefore, the Board finds that the claim of service 
connection for right knee disorder is reopened.  



Service Connection Claims

Analysis

Left Shoulder Strain

The veteran's service medical records do not reveal any 
complaints or findings of a left shoulder injury or disorder.  

The Board notes that the veteran's postservice medical 
records also do not reveal any left shoulder problem until 
intermittent left shoulder strain was diagnosed on VA 
examination in May 2003, which is over 14 years after service 
discharge.  

Because there is no evidence of left shoulder condition in 
service or nexus evidence linking the currently demonstrated 
left shoulder strain to any event or incident of service, all 
of the factors needed to warrant service connection for left 
shoulder disability have not been shown.  

Consequently, absent pertinent finding in service or for many 
years thereafter, service connection for left shoulder strain 
must be denied.  


Gastrointestinal Disorder

Service connection is currently in effect for lumbar strain.  
The veteran contends that he has gastrointestinal disease 
secondary to the medication that he has taken for the 
service-connected disability.  

In this regard, a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Service connection is 
also warranted for additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448.  

A careful review of the record shows that the veteran had 
gastrointestinal problems in service.  Rectal bleeding was 
reported in January 1994.  The assessment on VA examination 
in April 2002 included complaints of dyspepsia.  

The assessment on VA examination in October 2005 was non-
ulcer dyspepsia, and it was concluded that the condition was 
as likely as not caused or aggravated by the medication that 
the veteran was taking for his service-connected low back 
disability.  

Consequently, there is nexus evidence of record that the 
veteran has non-ulcer dyspepsia that is as likely as not 
caused by his service-connected lumbar strain.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for non-ulcer dyspepsia, as 
secondary to service-connected lumbar strain, is warranted.  

The Board notes in this regard that the January 2005 hearing 
testimony by the veteran and his written assertions in 
support of his service connection claims are not competent 
evidence to establish the etiology of a disability.  

The questions involving medical diagnosis and causation given 
their complexity are beyond the range of common experience 
and knowledge and require the specialized background of a 
trained physician.  

The veteran as a layperson is not competent to make a 
determination that a particular disability was either caused 
or aggravated by service or service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, the benefit of the doubt doctrine is not applicable 
to the new and material issues in this case since the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim of 
service connection for degenerative joint disease of the 
right knee.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Because the preponderance of the evidence is against the 
veteran's claim for service connection for left shoulder 
strain, the doctrine of reasonable doubt is also not for 
application with respect to that issue.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the veteran's 
low back disability, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Service connection was granted for lumbar strain by rating 
decision in July 1989, and a 10 percent evaluation was 
assigned under Diagnostic Code 5295 effective on December 23, 
1988.  

The service-connected low back disability then was rated as 
40 percent disabling by a rating decision in April 1998, 
effective on October 17, 1997.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for diagnosing and evaluating the 
spine.  See 68 Fed. Reg. 51454-51458 (2003).  This amendment 
was effective on September 26, 2003.  Id.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended version may only be applied as of its effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000).  

The RO addressed the veteran's claim for increase under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 26, 2003 in our appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to the 2003 revision, a 10 percent evaluation was 
assigned for slight limitation of motion of the lumbar spine, 
a 20 percent evaluation was assigned for moderate loss of 
motion, and a 40 percent evaluation was granted for severe 
limitation of motion.  38 C.F.R. Section 4.71a, Diagnostic 
Code 5292 (2002).  See Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion and a higher rating requires 
ankylosis, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable).  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral disability when there is unfavorable 
ankylosis of the entire thoracolumbar spine; and a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, Note (2) (2006).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in the neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Note (5) (2006).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


Analysis

It is contended that an evaluation in excess of 40 percent is 
warranted for service-connected lumbar strain.  The veteran 
is considered to have significant lumbar disability, as 
evidenced by his 40 percent evaluation, which is the maximum 
schedular rating assigned for either loss of motion of the 
lumbar spine or lumbar strain under the rating criteria in 
effect prior to September 26, 2003.  

Because there is no evidence on file prior to September 26, 
2003 showing unfavorable ankylosis of the lumbar spine, which 
warranted a 50 percent evaluation under Diagnostic Code 5289 
(2002), an increased evaluation for lumbar strain is not 
warranted under the old rating criteria.  

Moreover, the Board has considered whether another rating 
code was "more appropriate" than the one used by the RO prior 
to September 26, 2003.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

However, since there is no evidence of vertebral fracture 
(Diagnostic Code 5285), complete bony fixation of the spine 
(Diagnostic Code 5286), or intervertebral disc syndrome 
(Diagnostic Code 5293), which are the only codes that provide 
an evaluation higher than 40 percent for low back disability, 
the Board finds that another rating code was not more 
appropriate prior to the schedular rating change on September 
26, 2003.  See 38 C.F.R. § 4.71a (2002); see also 38 C.F.R. 
§ 4.71a (2003).  

An increased evaluation is also not warranted under the 
schedular criteria effective on September 26, 2003, which 
provides a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine, as motion of the veteran's 
thoracolumbar spine on VA examinations in May 2003 and 
October 2005 included forward flexion of at least 20 degrees 
and motion in other directions of at least 10 degrees, which 
means that the thoracolumbar spine is not fixed in flexion or 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
and Note (5) (2006).  

The Board also concludes that a separate rating is not 
applicable on the basis of neurologic manifestations of the 
service-connected lumbar strain because a VA examiner noted 
in May 2003 and October 2005 that there was no evidence of 
lumbosacral radiculopathy.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  The ratings in excess of those 
assigned are provided for certain manifestations of the 
service-connected disability at issue, such as ankylosis, but 
the medical evidence reflects that those manifestations are 
not present in this case.  

Moreover, the evidence does not demonstrate that the service-
connected lumbar strain markedly interferences with 
employment.  It was reported on VA examination that the 
veteran was able to work as a computer specialist despite his 
disability.  

Further, there is no evidence that the veteran has been 
recently hospitalized due to the service-connected lumbar 
strain.  Accordingly, the RO's decision not to submit this 
case for extraschedular consideration was correct.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for right shoulder impingement, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for degenerative disease of 
the right knee, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  

Service connection for left shoulder strain is denied.  

Service connection for non-ulcer dyspepsia is granted.  

An evaluation in excess of 40 percent for the service-
connected lumbar strain is denied.  



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claims of service connection 
for right shoulder impingement and a right knee disorder.  

While the evidence is sufficient for reopening the claim, it 
does not contain a nexus opinion with sufficient supporting 
rationale to determine whether the veteran currently has 
right shoulder impingement or right knee disorder due to 
service.  

Accordingly, these claims of service connection should be 
considered by the RO on a de novo basis prior to any further 
action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Although a right ankle sprain was noted in service and right 
ankle strain was diagnosed in May 2003, there is no nexus 
opinion on file on whether the current right ankle disability 
is causally related to right ankle problems in service.  

The Board would also note that it is unclear from the 
evidence of record whether the veteran currently has a 
psychiatric disability that is causally related to service.  

The veteran had mental health problems in service, and the 
diagnosis in June 1988 was that of an adjustment disorder 
with mixed emotional features manifested by anger, 
depression, dysphoric mood and suicidal intentions.  

Although a January 2003 private psychological report 
concludes that the veteran had depression due to service and 
to service-connected lumbar strain, an October 2005 VA 
psychiatric evaluation contains a diagnosis of depressive 
disorder due to chronic pain and medication but then 
concludes that the veteran's current depression appeared to 
be unrelated to previous bouts of depression.  

With respect to the veteran's claim for service connection 
for CMT disease, the Board finds that an attempt should be 
made to ensure that all pertinent treatment records are 
associated with the claims files.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, these remaining matters are REMANDED to the AOJ 
for the following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
right shoulder, right knee, right ankle, 
and psychiatric disability since November 
2005, the date of the most recent 
evidence on file.  

The veteran should also be specifically 
asked for information on health care 
providers who have provided treatment for 
manifestations of CMT, such as peripheral 
polyneuropathy.  After securing any 
appropriate consent from the veteran, VA 
should obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folders.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him of this and 
request him to provide copies of the 
outstanding medical records.  

2.  The AOJ must arrange for a VA 
examination of the veteran to determine 
the nature and likely etiology of the 
claimed right shoulder, right knee and 
right ankle conditions.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies must be conducted, and 
all findings must be reported in detail.  

The examiner must provide an opinion as 
to whether any current right shoulder, 
right knee or right ankle disability is 
due to any event or incident of the 
veteran's active duty.  The complete 
rationale for each opinion expressed and 
conclusion reached must be set forth in a 
typewritten report.  

3.  The AOJ should also schedule the 
veteran for a VA examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  
The entire claims folder must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folder.  All 
findings should be reported in detail.  

The examiner must provide an opinion as 
to whether any current psychiatric 
disability had its clinical onset during 
service or was caused or aggravated by 
the service-connected lumbar strain.  
The complete rationale for each opinion 
expressed and conclusion reached must be 
set forth in a typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  

In the event that the veteran does not 
report for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After completion of all indicated 
development, the AOJ must readjudicate 
the veteran's claims for service 
connection for right shoulder 
impingement, CMT disease, right ankle 
disability, and psychiatric disorder 
based on all of the evidence on file.  If 
any of the benefits sought on appeal 
remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case that includes all of the appropriate 
law and regulations.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


